FILED
                                                                         Jan 11 2018, 7:37 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Jessica R. Merino                                         Curtis T. Hill, Jr.
      Merino Law Firm, PC                                       Attorney General
      Goshen, Indiana
                                                                Ellen H. Meilaender
                                                                Supervising Deputy Attorney
                                                                General
                                                                Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Alberto Baiza Rodriguez,                                  January 11, 2018
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                20A03-1704-CR-724
              v.                                                Appeal from the Elkhart Superior
                                                                Court
      State of Indiana,                                         The Honorable David C.
      Appellee-Respondent                                       Bonfiglio, Judge
                                                                Trial Court Cause No.
                                                                20D06-1503-F6-264



      Crone, Judge.


                                              Case Summary
[1]   Alberto Baiza Rodriguez appeals the trial court’s denial of his motion to modify

      his sentence, which was imposed pursuant to a written plea agreement

      containing a fixed sentence of seventy-two months executed on work release.
      Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018                  Page 1 of 16
      Rodriguez argues that modification of his sentence is permissible under Indiana

      Code Section 35-38-1-17(l), which provides that a person may not waive the

      right to sentence modification as part of a plea agreement. We agree and

      therefore reverse and remand for further proceedings.


                                  Facts and Procedural History
[2]   Based on an incident that occurred on March 11, 2015, the State charged

      Rodriguez with class A misdemeanor operating while intoxicated (“OWI”),

      level 6 felony OWI with a prior conviction, class C misdemeanor operating a

      vehicle with an alcohol concentration equivalent of .08 or more, and with being

      a habitual vehicular substance offender (“HVSO”).


[3]   On January 6, 2016, pursuant to a written plea agreement, Rodriguez agreed to

      plead guilty to the OWI charges and the HVSO allegation. The plea agreement

      specified that Rodriguez would serve thirty months for the OWI convictions

      and an additional forty-two months for the HVSO adjudication in the

      Department of Correction, all to be executed on Elkhart County Work Release.

      The agreement further provided that the State would agree to dismiss the class

      C misdemeanor charge and not to file additional charges arising out of the

      incident. The trial court accepted the plea agreement and sentenced Rodriguez

      according to its terms. Rodriguez began serving his sentence on January 20,

      2016.


[4]   On January 12, 2017, Rodriguez filed a motion to modify his sentence, alleging

      that his work release placement had caused an undue hardship on his son and

      Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018   Page 2 of 16
      father and that Indiana Code Section 35-38-1-17(e) permitted the trial court to

      modify his remaining sentence from work release to home detention. Section

      35-38-1-17(e) states,


               At any time after:

               (1) a convicted person begins serving the person’s sentence; and

               (2) the court obtains a report from the department of correction
               concerning the convicted person’s conduct while imprisoned;

               the court may reduce or suspend the sentence and impose a
               sentence that the court was authorized to impose at the time of
               sentencing. The court must incorporate its reasons in the record.


      Rodriguez asked the trial court to order a report from Elkhart County Work

      Release and set the matter for hearing.


[5]   The trial court held a hearing on Rodriguez’s motion and acknowledged that

      his “report from the Work Release [was] very, very good, very outstanding.”

      Tr. Vol. 2 at 7. The court took the matter under advisement and issued an

      order concluding that it did “not have the authority to modify the sentence

      because the court accepted the parties’ plea agreement which requires the

      defendant to serve the sentence in Work Release.” 1 The court referenced




      1
        A handwritten notation on the plea agreement states, “Agreed all time in work release no discretion to
      change.” Appellant’s Ap. at 13. Unlike other handwritten notations on the document, this one is not
      initialed by Rodriguez as an indication that he understood it. The sentencing order states that Rodriguez is
      to be placed “in ECCC [Elkhart County Community Corrections] WORK RELEASE ONLY” and that
      “ECCC has NO discretion to change” his placement. Id. at 17. The transcript of the guilty plea hearing is
      not in the record before us, so there is no indisputable evidence that Rodriguez agreed either verbally or in

      Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018                         Page 3 of 16
      Indiana Code Section 35-35-3-3(e), which states, “If the court accepts a plea

      agreement, it shall be bound by its terms.” The court also quoted Indiana Code

      Section 35-38-1-17(l), which states,


               A person may not waive the right to sentence modification under
               this section as part of a plea agreement. Any purported waiver of
               the right to sentence modification under this section in a plea
               agreement is invalid and unenforceable as against public policy.
               This subsection does not prohibit the finding of a waiver of the right to
               sentence modification for any other reason, including failure to
               comply with the provisions of this section[, which limit the
               number of times a person may file a petition for sentence
               modification without the consent of the prosecuting attorney].


      (Emphasis altered.) The court concluded that the italicized phrase “applies to

      the specific terms of a plea agreement that the court has accepted[,]” and thus

      “entering into a binding plea agreement waives the right to seek or receive a

      modification of sentence.”


[6]   Rodriguez now appeals. Additional facts will be provided as necessary.


                                       Discussion and Decision
[7]   Rodriguez contends that the trial court erred in denying his motion to modify

      his sentence. We review such rulings for an abuse of discretion. Carr v. State,

      33 N.E.3d 358, 358 (Ind. Ct. App. 2015), trans. denied. “The trial court abuses




      writing that his placement could not be changed, and the sentencing order does not prohibit the trial court
      from changing his placement.

      Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018                        Page 4 of 16
      its discretion by ruling in a way clearly against the logic and effect of the facts

      and circumstances before it, or by misinterpreting the law.” Perryman v. State,

      80 N.E.3d 234, 241 (Ind. Ct. App. 2017). To the extent that our analysis hinges

      on interpreting statutes, we note that “statutory interpretation is a question of

      law and determinations in that regard are subject to de novo appellate review.”

      Higgins v. State, 855 N.E.2d 338, 341 (Ind. Ct. App. 2006). “When construing a

      statute our primary goal is to ascertain the legislature’s intent. To discern that

      intent, we look first to the statutory language itself and give effect to the plain

      and ordinary meaning of statutory terms.” Suggs v. State, 51 N.E.3d 1190, 1193

      (Ind. 2016) (citation omitted). “Statutes relating to the same subject matter are

      in pari materia (on the same subject) and should be construed together so as to

      produce a harmonious statutory scheme.” Jones v. State, 928 N.E.2d 285, 287

      (Ind. Ct. App. 2010). “‘As a general rule, there is a presumption that the

      Legislature in enacting a particular piece of legislation has in mind existing

      statutes covering the same subject.’” Simmons v. State, 773 N.E.2d 823, 826

      (Ind. Ct. App. 2002) (quoting Citizens Action Coalition of Ind. v. Pub. Serv. Comm’n

      of Ind., 425 N.E.2d 178, 184 (Ind. Ct. App. 1981)), trans. denied. “[W]e will not

      read into the statute that which is not the expressed intent of the legislature. As

      such, it is just as important to recognize what the statute does not say as it is to

      recognize what it does say.” N.D.F. v. State, 775 N.E.2d 1085, 1088 (Ind. 2002)

      (citation omitted).


[8]   It is hornbook law that a plea agreement is contractual in nature, binding both

      the defendant and the State. E.g., St. Clair v. State, 901 N.E.2d 490, 492 (Ind.

      Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018   Page 5 of 16
      2009). “Bargaining between the State and a pleading defendant will have

      produced for court consideration an agreement that either specifies a precise

      penalty or leaves some or all of the specifics to the judgment of the trial court.”

      Id. at 493. “[I]t is up to the trial court to accept or reject the plea agreement as

      filed.” Badger v. State, 637 N.E.2d 800, 802 (Ind. 1994). As noted above, once a

      trial court accepts a plea agreement, it is bound by its terms. Ind. Code § 35-35-

      3-3(e).


[9]   In years past, the legislature placed significant limitations on a trial court’s

      authority to modify a sentence imposed after a trial. A trial court could reduce

      or suspend a defendant’s sentence within the first three hundred sixty-five days

      (commonly known as “shock probation”), but after that point most reductions

      or suspensions were subject to approval of the prosecuting attorney. See Ind.

      Code § 35-38-1-17 (formerly 35-38-1-23) (historical statutes). With respect to

      plea agreements containing a fixed sentence, our supreme court held as follows:


                Once it has accepted a plea agreement recommending a specific
                sentence, … the terms of the agreement constrain the discretion
                the court would otherwise employ in sentencing. Even after a
                sentence has been imposed pursuant to a plea agreement
                containing a recommendation of a specific term of years, that
                sentence may not be altered upon subsequent motion, such as
                under Ind. Code § 35-38-1-23 for “shock probation,” unless the
                agreement contained a specific reservation of such authority for
                the trial judge. [State ex rel. Goldsmith v. Marion Cty. Super. Ct., 275
Ind. 545, 551-52, 419 N.E.2d 109, 114 (1981)].

                Goldsmith and its progeny each uphold the principle that a deal is
                a deal. Once it has accepted a plea agreement, the sentencing

      Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018       Page 6 of 16
                court possesses only that degree of discretion provided in the plea
                agreement with regard to imposing an initial sentence or altering
                it later.


       Pannarale v. State, 638 N.E.2d 1247, 1248 (Ind. 1994).2


[10]   Since 2014, however, the legislature has gradually relaxed the restrictions on

       sentence modification, allowing trial courts to reduce or suspend sentences for

       nonviolent offenders “[a]t any time” without prosecutorial approval in certain

       circumstances. Ind. Code § 35-38-1-17(e), -(j).3 The legislature also added what

       is now Section 35-38-1-17(l), which, as mentioned above, provides that “[a]

       person may not waive the right to sentence modification under this section as

       part of a plea agreement” and that “[a]ny purported waiver of the right to

       sentence modification under this section in a plea agreement is invalid and

       unenforceable as against public policy.” Section 35-38-1-17(l) also provides that

       it “does not prohibit the finding of a waiver of the right to sentence

       modification for any other reason, including failure to comply with the

       provisions” of the statute.




       2
         See also Robinett v. State, 798 N.E.2d 537, 539-40 (Ind. Ct. App. 2003) (denying motion to modify fixed
       sentence imposed pursuant to plea agreement based on Pannarale), trans. denied (2004). The trial court in this
       case cited both Pannarale and Robinett in its order denying Rodriguez’s motion to modify.
       3
         Section 35-38-1-17(j) provides that a nonviolent offender “may file a petition for sentence modification …
       (1) not more than one (1) time in any three hundred sixty-five (365) day period; and (2) a maximum of two
       (2) times during any consecutive period of incarceration; without the consent of the prosecuting attorney.”
       Section 35-38-1-17(k) provides that a violent offender may file one petition for sentence modification without
       the consent of the prosecuting attorney within three hundred sixty-five days from the date of sentencing;
       thereafter, the offender “may not file a petition for sentence modification without the consent of the
       prosecuting attorney.”

       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018                        Page 7 of 16
[11]   In this case, Rodriguez’s plea agreement contained a specific reservation of

       authority for the trial court to modify his sentence, but only in the event that he

       was incarcerated, which he was not. See Appellant’s App. Vol. 2 at 14 (“In the

       event [Rodriguez] is incarcerated, he specifically reserves the right to request a

       modification of sentence; however, the State is not bound to consent to

       jurisdiction therefore [sic.].”). The trial court essentially concluded that by

       entering into a plea agreement with a fixed sentence to be served on work

       release, Rodriguez waived the right to modification of that sentence. But that is

       precisely what Section 35-38-1-17(l) prohibits in no uncertain terms as a

       violation of public policy; it does not distinguish between implicit or explicit

       waivers, and we may not read such a distinction into the statute. N.D.F., 775
N.E.2d at 1088.


[12]   The State argues,


               In plea bargains, the State is often agreeing to dismiss other
               (often, more serious) charges or to forego filing additional
               charges in exchange for the certainty of a definite sentence or
               definite limits on sentencing options that ensure the defendant
               will receive no less than a certain sentence. If that fixed sentence
               can be modified at any time, or if the negotiated limits on
               sentencing discretion can be ignored at any time, then the
               agreement is purely illusory, and the State is not receiving the
               benefit for which it bargained. The State will be unwilling to
               enter into plea agreements if they will not be enforced.


       Appellee’s Br. at 12. We acknowledge the State’s concern, but as another panel

       of this Court stated in response to a similar argument in a recent case,


       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018   Page 8 of 16
                  the statute says what it says, and we are bound to interpret and
                  apply statutes in a way that fulfills the legislature’s intent. Unless
                  and until the General Assembly clarifies the statute at issue, it
                  clearly and unambiguous states that offenders “may not waive
                  the right to sentence modification … as part of a plea
                  agreement.”


       State v. Stafford, 86 N.E.3d 190, 193 (Ind. Ct. App. 2017) (quoting Ind. Code §

       35-38-1-17(l)), trans. granted.4


[13]   The State also points to Section 35-35-3-3(e), which provides that a trial court

       “shall be bound” by the terms of a plea agreement that it accepts, and argues

       that if the legislature “had intended to change this law and allow modifications

       of fixed-sentence pleas, it would have said so directly.” Appellee’s Br. at 13-14.

       We think that the legislature said so directly in Section 35-38-1-17(l). The State

       also mentions Section 35-38-1-17(e), which states that a court “may reduce or

       suspend [a] sentence and impose a sentence that the court was authorized to

       impose at the time of sentencing”; the State contends that “in a case involving a

       fixed-sentence plea, the only sentence that the court ‘was authorized to impose

       at the time of sentencing’ is the precise sentence provided for in the plea




       4
           The Stafford court also stated,

                It is apparent that, by relaxing the rules regarding sentence modification, our General Assembly
                was guided by Article I, Section 18, of the Indiana Constitution, which provides that “[t]he
                penal code shall be founded on the principles of reformation, and not of vindictive justice.” In
                keeping with this philosophy is the legislature’s recognition of the public policy against a
                purported waiver in a plea agreement of a defendant’s ability to seek sentence modification.
86 N.E.3d at 192. Our supreme court granted the State’s petition to transfer on December 19, 2017, and has
       not yet issued an opinion.

       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018                         Page 9 of 16
       agreement.” Appellee’s Br. at 11. As the Stafford court said, “[w]e cannot agree

       with the State’s tortured interpretation of the plain statutory language.” 86
N.E.3d at 193.


               [A]s to what sentence the trial court is “authorized” to impose at
               the time of sentencing, that authorization is bound not only by
               the language of the plea agreement but also by the law. And the
               General Assembly has quite clearly stated that, as of July 2014,
               “[a] person may not waive the right to sentence modification
               under this section as part of a plea agreement.” I.C. § 35-38-1-
               17(l). Therefore, following the enactment of these statutory
               amendments, the legislature has declared that trial courts are not
               authorized to impose a sentence that purports to waive the
               defendant’s right to a later modification.


       Id.


[14]   Based on the foregoing, we believe that Sections 35-35-3-3(e), 35-38-1-17(e),

       and 35-38-1-17(l) may be harmonized to preserve a defendant’s right to

       modification of a fixed sentence imposed under a plea agreement. We

       respectfully disagree with the dissent’s interpretation of these statutes, which

       would effectively render Section 35-38-1-17(l) a nullity. If the legislature

       disagrees with our interpretation of Section 35-38-1-17(l), then it may clarify the

       statute accordingly. We hold that modification of Rodriguez’s sentence is




       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018   Page 10 of 16
       permissible under Section 35-38-1-17(l), and therefore we reverse and remand

       for further proceedings consistent with this opinion.5


[15]   Reversed and remanded.


       Mathias, J., concurs.


       Rucker, S.J., dissents with opinion.




       5
         After this appeal was fully briefed, the State submitted a notice of additional authority citing State v.
       Lamaster, 84 N.E.3d 630 (Ind. Ct. App. 2017), trans. not sought. In that case, another panel of this Court relied
       in part on Section 35-38-1-17(e) in holding that the trial court erred in granting Lamaster’s petition to modify
       his fixed sentence imposed under a plea agreement. We find Lamaster unpersuasive, however, because it
       does not even mention Section 35-38-1-17(l).

       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018                         Page 11 of 16
       ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
       Jessica R. Merino                                         Curtis T. Hill, Jr.
       Merino Law Firm, PC                                       Attorney General
       Goshen, Indiana
                                                                 Ellen H. Meilaender
                                                                 Supervising Deputy Attorney
                                                                 General
                                                                 Indianapolis, Indiana



                                                   IN THE
           COURT OF APPEALS OF INDIANA

       Alberto Baiza Rodriguez,                                  January 11, 2018
       Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                 20A03-1704-CR-724
               v.                                                Appeal from the Elkhart Superior
                                                                 Court
       State of Indiana,                                         The Honorable David C.
       Appellee-Respondent                                       Bonfiglio, Judge
                                                                 Trial Court Cause No.
                                                                 20D06-1503-F6-264



       Rucker, Senior Judge, dissenting.


[16]   I agree with the majority that “Sections 35-35-3-3 (e) . . . and 35-38-1-17 (l) may

       be harmonized. . . .” Slip op. at 10. But I reach a much different conclusion on

       how these harmonized provisions work together. Therefore, I respectfully

       dissent.

       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018            Page 12 of 16
[17]   Enacted in 1980, Indiana Code Section 35-35-3-3 (e) dictates “[i]f the court

       accepts a plea agreement, it shall be bound by its terms.” In like fashion, our

       courts have long declared that a “plea agreement is contractual in nature,

       binding the defendant, the state and the trial court.” Pannarale v. State, 638
N.E.2d 1247, 1248 (Ind. 1994) (citing State ex rel Goldsmith v. Superior Court, 419
N.E.2d 109, 114 (Ind.1981)). And “although not a party to the agreement,

       once the court accepts a plea agreement, it is bound by the terms of that

       agreement.” Blackburn v. State, 493 N.E.2d 437, 439 (Ind. 1986). The question

       presented is whether Indiana Code section 35-35-3-3(e) still remains in full force

       and effect in light of subsequent legislative enactments.


[18]   Effective July 1, 2014, as part of a comprehensive revision to the Indiana

       criminal code, the Legislature amended Indiana Code Section 35-38-1-17. Prior

       to the revision the statute was largely focused on prosecutorial approval to the

       modification of a sentence. See Manley v. State, 868 N.E.2d 1175 (Ind. Ct. App.

       2007); Schweitzer v. State, 700 N.E.2d 488 (Ind. Ct. App. 1998). However, the

       Legislature shifted focus and among other things enacted a wholly new

       paragraph “(l)” which provides in relevant part:

               A person may not waive the right to sentence modification under this section
               as part of a plea agreement. Any purported waiver of the right to
               sentence modification under this section in a plea agreement is
               invalid and unenforceable as against public policy. This subsection
               does not prohibit the finding of a waiver of the right to sentence modification
               for any other reason, including failure to comply with the provisions
               of this section.

       Ind. Code § 35-38-1-17 (l) (emphasis added).


       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018         Page 13 of 16
[19]   In construing statutes, our primary goal is to determine and give effect to the

       intent of the legislature. Moryl v. Ranone, 4 N.E.3d 1133, 1137 (Ind. 2014).

       When two statutes on the same subject must be construed together, a court

       should attempt to give effect to both and must attempt to harmonize any

       inconsistencies or conflicts before applying any other rule of statutory

       construction. Id. “As a general rule, there is a presumption that the Legislature

       in enacting a particular piece of legislation has in mind existing statutes

       covering the same subject.” Simmons v. State, 773 N.E.2d 823, 826 (Ind. Ct.

       App. 2002). “When two statutes or two sets of statutes are apparently

       inconsistent in some respects, and yet can be rationalized to give effect to both,

       then it is our duty to do so. It is only when there is irreconcilable conflict that

       we can interpret the legislative intent to be that one statute gives way to the

       other.” Wright v. Gettinger, 428 N.E.2d 1212, 1219 (Ind. 1981).


[20]   In this case both Indiana Code section 35-35-3-3(e) and Indiana Code section

       35-38-1-17(l) address the same subject – plea agreements. And, at first blush,

       they appear to be inconsistent – the earlier statute declaring on the one hand

       that the court is bound by the terms of a plea agreement if the court accepts the

       agreement, while the later statute on the other hand declares a person may not

       waive the right to sentence modification as part of a plea agreement. However,

       closer examination reveals the two statutes may be harmonized. In particular,

       the third sentence of Indiana Code section 35-38-1-17(l) makes clear that the

       statute “does not prohibit the finding of waiver of the right to sentence

       modification for any other reason.” Id. (emphasis added). This language is not


       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018   Page 14 of 16
       in irreconcilable conflict with Indiana Code section 35-35-3-3(e) which declares

       “[i]f the court accepts a plea agreement, it shall be bound by its terms.” Id.

       Instead, “[w]here possible, if conflicting portions of a statute can be reconciled

       with the remainder of the statute, every word in the statute must be given effect

       and meaning, with no part being held meaningless.” State v. Universal Outdoor,

       Inc., 880 N.E.2d 1188, 1191 (Ind. 2008). Such is the case here. Although

       Indiana Code section 35-38-1-17(l) prohibits a plea agreement from containing

       express language waiving the right to sentence modification, the statute does

       not prohibit a finding of waiver on other grounds. To conclude otherwise

       would mean that Indiana Code section 35-38-1-17(l) effectively repealed

       Indiana Code section 35-35-3-3(e). But the Legislature did not expressly repeal

       Indiana Code section 35-35-3-3. And the implied repeal of statutes is

       disfavored under Indiana law. Waldridge v. Futurex Industries, Inc., 714 N.E.2d
783, 785 (Ind. Ct. App. 1999). “We repeal statutes by implication only where a

       later statute is so repugnant to and inconsistent with an earlier statute that it

       must be assumed the legislature did not intend both statutes to stand.” Id. If at

       all possible, we will adopt a construction that gives effect to both statutes. Id.


[21]   Here, the conflicting provisions of the two statutes may be harmonized in a way

       that gives effect to both. In particular, the trial court lacked the authority to

       modify Rodriquez’s sentence from work release to home detention not because

       of a “waive[r] to the right of sentence modification . . . as part of a plea

       agreement.” Ind. Code § 35-38-1-17(l). Instead, the trial court lacked such

       authority for a wholly different reason- or in the language of the statute “for any


       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018   Page 15 of 16
       other reason” - namely: because of the bargain Rodriquez struck with the State

       of Indiana that his sentence would be served with a specific entity. More

       specifically, Rodriguez agreed to serve a precise sentence with a specific entity:

       30 months executed to be served on Elkhart County Work Release for his class

       A misdemeanor and level 6 felony offenses; and an additional consecutive fixed

       term of 42 months for his HVSO adjudication also to be served on Elkhart

       County Work Release. Rodriguez was bound by his agreement with the State,

       and having accepted the parties’ agreement the trial court was bound as well.

       See e.g. State v. Smith, 71 N.E.3d 368, 370 (Ind. 2017) (reaffirming long standing

       precedent which declares “[t]he terms of a plea agreement between the State

       and the defendant are contractual in nature. When a trial court accepts a plea

       agreement, it is bound by its terms.”) (internal quotations omitted).


[22]   In essence, it does not appear the Legislature intended to repeal long-standing

       statutory authority or to overrule long-standing judicial precedent by the

       enactment of Ind. Code § 35-38-1-17 (l). I conclude therefore the trial court

       properly denied Rodriguez’s motion to modify his sentence and I would thus

       affirm the trial court’s judgment.




       Court of Appeals of Indiana | Opinion 20A03-1704-CR-724 | January 11, 2018   Page 16 of 16